Case 5:18-cv-00208-FMO-KK Document 41-5 Filed 08/19/19 Page 1 of 1 Page ID #:290


  From:                      Sara Gunderson
  To:                        "Monyrod760@gmail.com"
  Subject:                   Love v. Cardenas (Settlement Documents)
  Date:                      Wednesday, October 10, 2018 7:57:40 AM
  Attachments:               CONF SET K (Payment Plan).doc
                             Stipulation for Judgment (District Court).doc
                             image003.jpg


  Mr. Cardenas,

  During our meeting on October 8, 2018, Defendant Cardenas and the plaintiff agreed to certain terms of a global settlement agreement. The settlement
  documents are attached. Thank you for your timely review and signatures. The documents may be signed by ink and scanned and emailed back to us, or you
  may use docu-sign, as we discussed in the meeting on Monday.

  If you have any questions, please let me know.

  Best,
  Sara

   Sara Gunderson
   Attorney
   SaraG@PotterHandy.com
   Ph: (858) 375-7385
   Fx: (888) 422-5191
   POTTER HANDY, LLP
   Mailing Address:                                 PH-BUILD3.png
   P.O. Box 262490
   San Diego, CA 92196-2490
   Delivery Address:
   9845 Erma Road Suite 300
   San Diego, CA 92131
   The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any
   unauthorized review, use, disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have received this communication in error, please reply to the sender and destroy all
   copies of the message. To contact us directly, send to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues in this E-mail was not intended or written to be
   used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.
